ON PETITION FOR REHEARING
March 6, 1939.                  87 P.2d 805.
 OPINION
Respondent has filed a petition for a rehearing, in which a theory is presented which was not suggested on the original hearing nor considered by the court in its opinion.
It was said, on petition for rehearing in the matter of Howard's Estate, 48 Nev. 100, at page 107, 227 P. 1016,232 P. 783: "It has been the universal practice to deny a petition for a rehearing when based upon a ground not urged upon the original hearing."
In view of this well-established practice, the petition must be denied. It is so ordered.
COLEMAN, J., died before the filing of the foregoing opinion.